ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                        )
                                    )
Physical Optics Corporation         )                ASBCA No. 61233
                                    )
Under Contract No. W81XWH-08-C-0715 )

APPEARANCE FOR THE APPELLANT:                        Mark R. Troy, Esq.
                                                      Crowell & Moring, LLP
                                                      Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Alexander M. Healy, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Boston, MA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
120 days of the date of this Order.

       Dated: July 10, 2018



                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61233, Appeal of Physical Optics
Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals